Citation Nr: 0810038	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  00-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for migraine headaches, 
including as secondary to service-connected knee 
disabilities.

3.  Entitlement to service connection for a hip disability, 
including as secondary to service-connected knee 
disabilities.

4.  Entitlement to service connection for a muscle 
disability.

5.  Entitlement to service connection for anxiety.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative bone growths (claimed as arthritis of the back 
and cervical spine).

8.  Entitlement to an evaluation in excess of 10 percent for 
musculoskeletal strain with bursitis, left knee.    

9.  Entitlement to an evaluation in excess of 10 percent for 
musculoskeletal strain with bursitis, right knee.    

10.  Entitlement to a certificate of eligibility for 
financial assistance in purchasing an automobile and/or 
adaptive equipment. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1976 to January 
1977.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of May 1999, March 2000, December 2005 and 
August 2006 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran and his sister testified in support of this 
appeal at hearings held at the RO and by videoconference in 
October 2000 and April 2002, before a Decision Review Officer 
and the undersigned Veterans Law Judge.  Transcripts of the 
hearing testimony are part of the claims file.

In October 2003, the Board remanded two of the claims on 
appeal to the RO for additional action.  Since then, the RO 
has characterized another claim on appeal as entitlement to 
service connection for anxiety and depression.  As explained 
below, however, the Board previously denied the veteran 
entitlement to service connection for depression and that 
decision is final.  The Board has thus recharacterized this 
claim as two separate claims: one as entitlement to service 
connection for anxiety, the other as whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for depression. 

Below, the Board reopens that claim and then remands it on 
its merits, as well as the claims of entitlement to service 
connection for migraine headaches, including as secondary to 
service-connected disability, and anxiety, and entitlement to 
evaluations in excess of 10 percent for musculoskeletal 
strain with bursitis, left and right knees, to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.   

2.  A right ankle disability is related to the veteran's 
active service.

3.  The veteran does not currently have a left hip 
disability.

4.  A right hip disability is not related to the veteran's 
active service or service-connected knee disabilities.

5.  The veteran does not currently have a muscle disability.

6.  The Board denied the veteran entitlement to service 
connection for depression, including as secondary to service-
connected disability, in a decision dated in August 2002.

7.  The Board notified the veteran of the August 2002 
decision and of his appellate rights with regard to the 
decision, but the veteran did not appeal the decision or seek 
reconsideration thereof.

8.  The evidence received since August 2002 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for depression and raises a reasonable possibility of 
substantiating that claim.

9.  In a rating decision dated September 2003, the RO denied 
the veteran's claims of entitlement to service connection for 
cervical spine and back disabilities.   

10.  The RO notified the veteran of the September 2003 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal it to the Board.  

11.  The evidence received since September 2003 is neither 
cumulative, nor redundant of the evidence previously of 
record but, by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for degenerative bone growths (claimed as 
arthritis of the back and cervical spine) and does not raise 
a reasonable possibility of substantiating that claim.  

12.  The veteran is not entitled to compensation for the 
loss, or permanent loss of use, of a hand or a foot, 
permanent impairment of vision of both eyes, with central 
visual acuity of 20/200 or less in the better eye, or central 
visual acuity of more than 20/200 if there is a field defect 
in the better eye, or ankylosis of a knee or a hip.


CONCLUSIONS OF LAW

1.  A right ankle disability was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007). 

2.  A hip disability was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2007). 

3.  A muscle disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007). 

4.  The August 2002 decision, in which the Board denied 
entitlement to service connection for depression, including 
as secondary to service-connected disability, is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

5.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for depression, 
including as secondary to service-connected disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

6.  The September 2003 rating decision, in which the RO 
denied the veteran's claims of entitlement to service 
connection for cervical spine and back disabilities, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2000).

7.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for degenerative 
bone growths (claimed as arthritis of the back and cervical 
spine).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

8.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in purchasing an 
automobile and/or adaptive equipment have not been met.  
38 U.S.C.A. §§ 3901, 3902, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.326, 3.808, 17.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
486.

Later in March 2006, the Court held that, with regard to 
claims to reopen, VA must inform the claimant of the evidence 
and information necessary to reopen the claim and of the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought by the 
claimant.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  
The Court explained that in notifying the claimant of what 
evidence would be considered new and material, VA should look 
at the basis for the denial in the prior decision and 
identify the evidence that would substantiate the element(s) 
of a service connection claim found lacking in the previous 
denial.  Id.



1.  Timing

a.  Right Ankle, Headaches

The RO provided the veteran VCAA notice on his right ankle 
and headache claims by letters dated June 2001, April 2004, 
February 2005 and July 2005, after initially deciding those 
claims in rating decisions dated May 1999 and March 2000.  
Given that VCAA notice was not mandated at the time of the 
rating decisions, the timing of the remedial notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

b.  Hip, Muscle, Bone Disabilities & Automobile and Adaptive 
Equipment

The RO provided the veteran VCAA notice on his hip, muscle 
and bone disabilities and automobile and adaptive equipment 
claims by letters dated October 2003, December 2003, December 
2004, February 2006 and March 2006, before initially deciding 
those claims in rating decisions dated December 2005 and 
August 2006.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

c.  Depression

The RO did not provide the veteran VCAA notice on his 
depression claim.  However, given the Board's decision to 
proceed in reopening that claim, the veteran is not 
prejudiced by any failure to remand for additional 
notification pertaining to claims to reopen.  Rather, as 
explained below, the RO can cure any notification defect when 
it readjudicates the claim on its merits.

2.  Content

The content of the aforementioned notice letters, considered 
in conjunction with the content of other letters the RO sent 
the veteran in December 1998, November 1999, June 2003, 
September 2005, March 2006, September 2006 and December 2006, 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II and Dingess/Hartman.  In the 
aforementioned notice letters, the RO acknowledged the claims 
being decided, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist, 
and indicated that it was developing his claims pursuant to 
that duty.  The RO also provided the veteran all necessary 
information on disability ratings and effective dates.  As 
well, it identified the evidence it had received in support 
of the veteran's claims and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the veteran in obtaining all outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  The RO also 
advised the veteran to identify or send directly to VA all 
evidence he had in his possession, which pertained to his 
claims.  

The content of the notice letters does not reflect compliance 
with the requirements of the law as found by the Court in 
Kent.  Therein, the RO did not identify the basis of the RO's 
last denials of the veteran's claims for service connection 
for depression and cervical spine and low back disabilities.  
The veteran is not, however, prejudiced as a result of the 
RO's error in this regard because, first, as explained below, 
new and material evidence has been received to reopen the 
claim for service connection for depression.  Moreover, since 
the other claim to reopen was initially denied, the RO has 
issued the veteran a statement of the case and supplemental 
statement of the case, which include the necessary 
information.  Following the issuance of these documents, the 
veteran responded and the RO readjudicated his claims.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to these 
claims, including service medical records and post-service 
treatment records.  In some cases, including with regard to 
requests for additional service medical records and 
identified records from the Social Security Administration, 
the RO received responses that such records were unavailable.  
Since then, in a written statement received in July 2007, the 
veteran has indicated that he has no other information or 
evidence to submit.  

The RO also conducted medical inquiry in support of the 
veteran's claims by affording the veteran VA examinations, 
during which VA examiners addressed the etiology and severity 
of the disabilities at issue in this decision.  The veteran 
does not now claim that the reports of these examinations are 
inadequate to decide the claims at issue.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claims for Service Connection 

The veteran claims entitlement to service connection for 
right ankle, hip and muscle disabilities.  He asserts that 
these disabilities either manifested in service or, with 
regard to the hip disability, secondary to his service-
connected knee disabilities and the pain associated 
therewith.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and such condition manifested to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Right Ankle Disability

According to the veteran's written statements and hearing 
testimony, written statements of his mother, daughter, P.A., 
C.A and P.C., and his sister's hearing testimony, the veteran 
injured his right ankle in service and experienced residuals 
of that injury consistently from the time it occurred.  
Allegedly, within months of the veteran's discharge from 
service, the veteran sought treatment for such residuals from 
multiple physicians.

The veteran's post-service medical records, including VA 
treatment records and reports of VA examinations, establish 
that the veteran currently has a right ankle disability, most 
recently diagnosed as avascular necrosis and degenerative 
joint disease.  The question is thus whether this right ankle 
disability is related to the veteran's active service.  

As previously indicated, the veteran served on active duty 
from June 1976 to January 1977.  During basic training, he 
injured his right ankle and sought treatment for pain.  
According to letters the veteran wrote to family members 
while participating in such training, the injury resulted in 
a fractured right ankle.  However, x-rays of the right ankle 
taken in December 1976 reveal no abnormalities.  A medical 
professional diagnosed a right ankle strain.

Following discharge, beginning in February 1977, the veteran 
reported right ankle complaints, primarily pain.  He further 
reported that he had had the pain for three and a half 
months, had seen several doctors during that time period, had 
been told such pain was secondary to a bruised right ankle, 
and had not experienced resolution of the pain.  Based on x-
rays showing no significant abnormality, a private physician 
diagnosed right foot pain of unclear etiology.

In 1979, the veteran reported right ankle pain of two years' 
duration, since injuring his right ankle while running.  X-
rays showed cystic changes of the distal end of the talus.  A 
private physician indicated that such changes were the same 
seen on x-rays two years previously, but more marked in 
severity.  The physician attributed these changes to possible 
avascular necrosis of the head of the talus with developing 
arthritis.  

In 1984, the veteran reported that he had twisted his ankle 
five years prior to the visit, while running.  He also 
reported that, three weeks prior to the visit, he rolled a 
heavy platform over the same ankle.  X-rays revealed post-
traumatic arthritis of the right foot.  A private physician 
diagnosed the veteran with recurrent right ankle pain 
secondary to avascular necrosis or post-traumatic arthritis.  

Since then, the veteran has continued to receive treatment 
for right ankle complaints and has undergone VA examinations 
of his right ankle.  During treatment visits and 
examinations, medical professionals have addressed the 
etiology of the right ankle disability.  Their opinions, 
which follow, conflict.

During a visit in February 2001, and based on a review of the 
veteran's service medical records and post-service VA 
treatment records, a VA physician who had been evaluating the 
veteran for years opined that the veteran's right ankle 
disability was at least as likely as not related to his 
service.  The same VA physician submitted a written statement 
in April 2006 reiterating this opinion and indicating that 
the opinion was based on service medical records documenting 
in-service ankle injuries.

During an August 2001 VA examination and based on a review of 
the veteran's service medical records only, a VA examiner 
opined that the veteran's right ankle disability was not at 
least as likely as not related to his service.  The examiner 
based this opinion on findings that the relevant record began 
in 1998, twenty-three years after the in-service right ankle 
injury, and that prior to that time, despite multiple visits, 
physicians noted essentially normal examinations of the 
veteran's right ankle.  

During a September 2005 examination, an examiner diagnosed 
post-traumatic degenerative talonavicular joint, residuals of 
a small chip fracture in the medial aspect of the talus, and 
aseptic necrosis possibility at the talonavicular joint.  
He opined that it was less likely than not that these 
conditions happened in the military and probable that they 
happened after 1979.  He based this opinion on the following 
findings: (1) The veteran was able to run prior to 1979; (2) 
He injured his right ankle in December 1976, in service, but 
x-rays showed no chip fracture or other abnormalities; (3) 
The right ankle pain gradually subsided thereafter; (4) The 
veteran reinjured his ankle again in 1979, 1984 and February 
1988, when he was involved in a car accident; and (5) The 
veteran had a history of repeated alcohol abuse, which is 
related to aseptic necrosis. 

During a May 2007 examination and based on a review of the 
veteran's service medical records, an examiner opined that 
the veteran's right ankle condition was well known by records 
and secondary to previous injuries.  He further opined that 
the avascular necrosis was secondary to a combination of 
ethanol abuse and injuries, not to the veteran's bilateral 
knee disabilities.

The record clearly establishes that the veteran had an in-
service right ankle injury, continuously reported and 
received treatment for right ankle complaints after the 
injury, including within three months of his discharge from 
service, and was shown to have cystic changes of the distal 
end of the talus within three months of discharge, prior to 
reinjuring the right ankle.  Considering these facts in 
conjunction with the favorable opinions noted above, to which 
the Board assigns greater evidentiary weight, the Board finds 
that the veteran's right ankle disability is related to his 
active service.  

The Board assigns less weight to the unfavorable opinions 
noted above because the medical professionals who offered 
these opinions based them on faulty or unsubstantiated 
findings.  They failed to notice or did not consider the 
medical evidence showing treatment for right ankle complaints 
within three months of the veteran's discharge from service.  
In addition, they did not consider one physician's finding 
that the right ankle abnormalities shown on x-rays in 1979 
were the same seen in 1977, within three months of the 
veteran's discharge from service and prior to any reinjury.  
As well, one medical professional related the veteran's right 
ankle disability to, in part, a February 1998 automobile 
accident.  However, records from that accident reflect that, 
after it occurred, the veteran reported right-sided joint and 
muscle pain affecting various parts of his body, not 
including his right ankle.  Moreover, no physician noted any 
right ankle symptomatology or abnormalities. 

In light of the foregoing, the Board concludes that a right 
ankle disability was incurred in service.  Inasmuch as the 
evidence in this case supports the veteran's claim of 
entitlement to service connection for a right ankle 
disability, such claim must be granted.  

2.  Hip Disability

The veteran and his family members and acquaintances assert 
that the veteran's current hip disability either developed in 
service, or thereafter, secondary to the pain and altered 
gait caused by his service-connected knee disabilities.  
Allegedly, with regard to the medical opinions of record, 
there is, at least, an approximate balance of negative and 
positive evidence of record.  The veteran requests the Board 
to assign the favorable opinion greater weight because it is 
offered by the veteran's treating VA physician, who has 
evaluated him for years, despite the fact that it is not 
based on a review of the entire claims file.  He 
alternatively requests the Board to give him the benefit of 
the doubt in the resolution of this claim.  

The veteran's post-service medical records, including VA and 
private treatment records and reports of VA examinations, 
establish that the veteran currently has a right hip 
disability, most recently diagnosed as avascular necrosis.  
The question is thus whether this right hip disability is 
related to the veteran's active service.  

During active service from June 1976 to January 1977, the 
veteran did not report any hip complaints and medical 
professionals did not note any hip abnormalities.  According 
to letters the veteran wrote to his family during basic 
training, he hurt his legs.  However, when he sought 
treatment for these complaints in service, medical 
professionals attributed them to knee, not hip, problems. 

The veteran first mentioned hip problems many years after 
discharge, in 1998, after being involved in an automobile 
accident.  At that time, physicians noted right hip 
symptomatology.  Since then, the veteran has continued to 
receive treatment for right hip complaints and has undergone 
VA examinations of his right hip.  In addition, medical 
professionals have addressed the etiology of the right hip 
disability.  Their opinions, which follow, conflict.

During a March 2006 examination, the veteran reported that he 
started having problems with his hip in 1994, which 
eventually necessitated a hip replacement in 2004.  An 
examiner reviewed the claims file, considered the veteran's 
medical history and clinical findings and diagnosed right hip 
avascular necrosis, status post total joint replacement with 
residuals.  He opined that this condition was less likely 
than not caused by, or the result of, the veteran's service-
connected knee disabilities and more likely than not caused 
by the veteran's post-service automobile accident.  He based 
this opinion on a finding that a chronic joint condition 
below the hip would not cause avascular necrosis and that 
there were other systemic causes for such a disability.  

In April 2006, the veteran's treating VA physician submitted 
a written statement indicating that the veteran's right hip 
disability was at least as likely as not related to the 
altered gait caused by his service-connected knee 
disabilities and right ankle disability (service connected 
above).  She indicated that she based this opinion on long-
standing leg and ankle problems, as documented in the service 
medical records.  

During a May 2007 examination, an examiner diagnosed right 
hip avascular necrosis, status post total joint replacement 
with residuals and opined that this condition was not 
secondary to the veteran's service-connected knee 
disabilities.  He based this opinion on findings that 
avascular necrosis was caused by trauma, which was not 
sustained in service, steroid use, chronic alcoholism, 
pancreatitis, infiltrative disorders, and sickle cell 
disease, and that the veteran had a long history of 
alcoholism.  In an addendum dated June 2007, the same 
examiner noted that, prior to offering this opinion, he 
reviewed the veteran's claims file.

The Board assigns greater evidentiary weight to the 
aforementioned VA examiners' opinions.  These opinions are 
based on a review of the veteran's claims file and supported 
by rationale.  Although, in her written statement, the VA 
physician indicated that she based her opinion on service 
medical records showing right ankle and leg problems, she 
does not explain how such problems are related to a hip 
disability.  As previously indicated, in service, a medical 
professional attributed the leg problems to knee 
disabilities,  In addition, in offering her opinion, she did 
not diagnose any particular right hip disability and failed 
to mention the veteran's avascular necrosis.  

In light of the foregoing, the Board finds that the veteran 
does not currently have a left hip disability and that his 
right hip disability is not related to his active service or 
service-connected knee disabilities.  Based on these 
findings, the Board concludes that a hip disability was not 
incurred in or aggravated by service and is not proximately 
due to or the result of a service-connected disability.  The 
claim for service connection for a hip disability is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.



3.  Muscle Disability

The veteran and his family members and acquaintances assert 
that the veteran currently has a muscle disability that first 
manifested in service, when he sustained musculoskeletal 
injuries.  

During active service from June 1976 to January 1977, the 
veteran did not report any muscle complaints other than those 
related to his knees, which are now service connected.  
Moreover, medical professionals did not diagnose any muscle 
disability.  According to letters the veteran wrote to his 
family during basic training, he hurt his legs.  However, 
when he sought treatment for these complaints in service, 
medical professionals attributed them to knee problems. 

Following discharge, the veteran sought treatment for 
multiple medical complaints, including involving his muscles, 
but no medical professional attributed such complaints to a 
muscle disability.  Rather, they attributed them to knee 
disabilities, now service connected, and a back disability, 
which is the subject of another claim on appeal.   

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that he currently has a muscle disability 
that is not part of his service-connected knee disabilities, 
or separate from his back disability, which is the subject of 
another claim.  Such assertions may not be considered 
competent evidence of a current disability as the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to diagnose a medical condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In light of the foregoing, the Board finds that the veteran 
does not currently have a muscle disability.  Based on this 
finding, the Board concludes that a muscle disability was not 
incurred in service.  The claim for service connection for a 
muscle disability is not in relative equipoise; therefore, 
the veteran may not be afforded the benefit of the doubt in 
the resolution thereof.  Rather, as a preponderance of the 
evidence is against the claim, it must be denied.

B.  Claims to Reopen

1.  Depression

The RO and the Board previously denied the veteran's claim of 
entitlement to service connection for depression, including 
as secondary to service-connected disability.  The Board last 
did so in a decision dated in August 2002.  

In deciding the claim, the Board considered: the veteran's 
service medical records and letters to his family dated 
during service, which the Board indicated were negative for 
any psychiatric findings; post-service VA and private 
treatment records, which the Board indicated showed treatment 
for depression; and a February 2001 medical opinion of a VA 
physician linking the depression to the veteran's active 
service, which the Board discounted completely.  The Board 
noted that the physician did not explain why symptoms of the 
veteran's depression were entirely absent in service and 
during the following twenty years after service.  Based on a 
lack of competent evidence linking the depression to service 
or the veteran's service-connected knee disabilities, the 
Board denied the claim.  The Board notified the veteran of 
the August 2002 decision and of his appellate rights with 
regard to the decision.

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2007).  The veteran in this case did not file a motion for 
reconsideration of the Board's August 2002 decision, nor did 
he appeal the decision to the Court.  The Board's August 2002 
decision is thus final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000).

The veteran attempted to reopen his claim for service 
connection for depression in December 2003.  A claim that is 
the subject of a prior final denial may be reopened if new 
and material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For claims filed prior to August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2007)).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the evidence that has been associated with the 
claims file since the Board's August 2002 decision includes 
service medical records, VA and private treatment records, 
reports of VA examinations and written statements of the 
veteran, his representative, family members and 
acquaintances.    

With the exception of some of the written statements, which 
essentially restate assertions made prior to the Board's 
August 2002 decision, and the service medical records, which 
are duplicates of records previously associated with the 
claims file, the Board finds this evidence new.  Such 
evidence was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of 
the evidence previously of record.  

The Board also finds this evidence material.  Such evidence, 
by itself or when considered with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim for service connection for depression 
and raises a reasonable possibility of substantiating that 
claim.  This evidence, specifically, the treatment records, 
link the veteran's depression to the pain caused by his 
musculoskeletal disabilities, which now include service-
connected knee and right ankle disabilities.  The absence of 
this type of evidence formed the basis of the Board's 
previous denial of the veteran's claim.  

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for depression, including as secondary to 
service-connected disability.  The Board may not, however, 
decide this claim on its merits because, as explained below, 
VA has not yet satisfied its duty to assist the veteran in 
the development of this claim under the VCAA.

2.  Degenerative Bone Growths

The RO previously denied the veteran's claims of entitlement 
to service connection for cervical spine and low back 
disabilities in a rating decision dated September 2003.  The 
RO denied the claims on the basis that, although the veteran 
then had cervical spine and low back disabilities, there was 
no evidence of record showing that these disabilities were 
related to service, including documented complaints of low 
back pain.  In deciding the claim, the RO considered the 
veteran's service medical records, post-service treatment 
records, reports of VA examinations, and written statements 
of the veteran, his representative, family members and 
acquaintances.  

In a letter dated the same month, the RO notified the veteran 
of the September 2003 rating decision and of his appellate 
rights with regard to that decision.  Thereafter, however, 
the veteran did not appeal the decision to the Board.  The 
September 2003 rating decision is thus final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

The veteran attempted to reopen his claim for service 
connection for cervical spine and low back arthritis by 
written statement received in June 2003.  

The evidence that has been associated with the claims file 
since the RO's September 2003 rating decision includes 
service medical records, post-service treatment records, 
reports of VA examinations, and the veteran's and his 
representative's written statements.  

With the exception of the service medical records, this 
evidence is new because it was not previously submitted to 
agency decisionmakers and is neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial.  This evidence is not material, however, 
because, by itself or when considered with the evidence 
previously of record, it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for degenerative bone growths (claimed as 
arthritis of the back and cervical spine).  In addition, it 
does not raise a reasonable possibility of substantiating 
that claim.  

The post-service treatment records and reports of VA 
examinations merely show that the veteran has continued to 
receive treatment for cervical spine and low back complaints, 
now attributable to, in part, arthritis.  They do not include 
a medical opinion linking the cervical spine disability or 
low back disability to the veteran's service.  The written 
statements reflect the veteran's belief that these 
disabilities are related to his active service.  However, for 
the same reason noted earlier, such statements may not be 
considered a competent opinion on causation.

Having determined that new and material evidence has not been 
received, the Board may not reopen and decide on its merits 
the claim of entitlement to service connection for 
degenerative bone growths (claimed as arthritis of the back 
and cervical spine).  Rather, the claim must be denied.

C.  Claim for Automobile and/or Adaptive Equipment

The veteran asserts that, due, in part, to his service-
connected knee and right ankle disabilities, he needs an 
automobile to assist him in getting around.  Allegedly, these 
disabilities, which cause the loss of use of his legs, 
necessitate the use of a cane, walker and/or scooter, thereby 
entitling him to a certificate of eligibility in the purchase 
of such automobile.   

VA will certify a claimant's eligibility for financial 
assistance in purchasing an automobile with adaptive 
equipment or adaptive equipment alone provided such claimant 
meets certain criteria.  38 U.S.C.A. § 3902 (West 2002); 38 
C.F.R. 
§ 3.808 (2007).  An "eligible person" is one who, because of 
injury or disease incurred or aggravated during active 
military service, is entitled to receive VA compensation for 
loss, or permanent loss of use, of a hand or foot, or for 
permanent impairment of vision of both eyes, with central 
visual acuity of 20/200 or less in the better eye, or central 
visual acuity of more than 20/200 if there is a field defect 
in the better eye, or for ankylosis of a knee or a hip.  38 
U.S.C.A. § 3901 (West 2002); 38 C.F.R. §§ 3.808, 17.156 
(2007).

At present, the veteran is entitled to receive VA 
compensation for bilateral knee and right ankle disabilities.  
Since his discharge from service, the veteran has received 
extensive treatment for, and undergone VA examinations of, 
these disabilities.  During treatment visits and 
examinations, however, no medical professional has found 
these disabilities to be so severe as to cause the loss of 
use of a foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2007) 
(providing that, as to hands and feet, the medical evidence 
of record must show that no effective function remains other 
than that which would be equally well served by an amputation 
stump with use of a suitable prosthesis).  In addition, no 
medical professional has noted ankylosis of either knee.  

Inasmuch as the veteran is not entitled to receive VA 
compensation for loss, or permanent loss of use, of a hand or 
foot, permanent impairment of vision of both eyes, or 
ankylosis of a knee or a hip, he is not an "eligible person" 
with regard to the financial assistance he is seeking.  Based 
on this finding, the Board concludes that the criteria for 
entitlement to a certificate of eligibility for financial 
assistance in purchasing an automobile and/or adaptive 
equipment have not been met.  This claim is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.


ORDER

Service connection for a right ankle disability is granted.

Service connection for a hip disability, including as 
secondary to service-connected knee disabilities, is denied.

Service connection for a muscle disability is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for depression is reopened 
and, to this extent only, granted.

New and material evidence not having been received, the claim 
of entitlement to service connection for degenerative bone 
growths (claimed as arthritis of the back and cervical spine) 
is denied.

A certificate of eligibility for financial assistance in 
purchasing an automobile and/or adaptive equipment is denied. 




REMAND

The veteran claims entitlement to service connection for 
migraine headaches, including as secondary to service-
connected disability, and depression and anxiety, and 
entitlement to evaluations in excess of 10 percent for left 
and right knee disabilities.  Additional action is necessary 
before the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the veteran adequate notice and assistance; 
therefore, to proceed in adjudicating these claims would 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the veteran's service connection 
cla
ims 
are 
nec
ess
ary
.
Reports of VA examinations afforded the veteran during the 
cou
rse 
of 
thi
s 
app
eal
and other medical evidence of record, including treatment 
rec
ord
s 
and 
opi
nio
ns 
of 
a
VA physician conflict with regard to the etiology of the 
vet
era
n's 
hea
dac
hes 
and
psychiatric symptomatology.  Further medical inquiry is thus 
nee
ded 
to 
rec
onc
ile
the conflicting medical evidence now of record.

In addition, in January 2008, the Court held that, with 
regard to claims for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Such evidence includes competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, during the course of this appeal, the RO 
pro
vid
ed 
the 
vet
era
n 
VCA
A
notice with regard to his claims for increased evaluations 
for 
his 
kne
e 
dis
abi
lit
ies
.
However, given the Court's recent decision, such notice is 
ina
deq
uat
e.    

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Provide the veteran VCAA notice on 
his claims for increased evaluations, 
which complies with recent case 
precedent, discussed above.

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for migraine 
headaches.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein, including letters the 
veteran wrote to his family during 
service, and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) opine whether the veteran's 
migraine headaches are at least 
as likely as not related to his 
active service, during which 
the veteran reported having had 
headaches, and, if not, whether 
they are proximately due to or 
the result of his service-
connected knee and right ankle 
disabilities, including the 
pain caused thereby; and

b) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.  

3.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for anxiety and 
depression.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any psychiatric 
disability shown to exist; 

b) opine whether such 
disability is at least as 
likely as not related to the 
veteran's active service and, 
if not, whether it is 
proximately due to or the 
result of his service-connected 
knee and right ankle 
disabilities, including the 
pain caused thereby; and

c) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.  

4.  Readjudicate the claims being 
remanded.  For all denied claims, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


